DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wada et al. (submitted with IDS of 10 November 2019).
Regarding claim 1, Wada teaches a substrate (figure 1a aluminum sheet) comprising:
a. one or more localized analyte spots (figure 1a caption ordered pore arrays form within a concavity of the aluminum sheet); and 
b. a substrate base having a top surface (portion of aluminum sheet surrounding the concavity); 
wherein the one or more analyte spots are formed within the substrate base (pore arrays formed within the concavity of the aluminum sheet, see caption to figure 1);
 wherein the one or more analyte spots comprise at least one nanoporous or nanotubular metal oxide (porous alumina is aluminum oxide having a pore diameter in the nanometer range see discussion in section “fabrication of ordered porous alumina and  metal nano-hole array” in right column on page 9123), wherein the at least one nanoporous or nanotubular metal oxide or nanoporous semiconductor comprises primary nanostructures that are substantially parallel to each other and are substantially perpendicular to the top surface of the substrate base (figure 1b shows pores to be perpendicular to the aluminum base and parallel to each other), wherein the primary nanostructures are not interconnected and are substantially uniform in length and diameter (figure 1b shows pores are not interconnected to one another and of substantially uniform length and diameter);
 wherein the one or more analyte spots have a diameter of between about 0.1 mm and 10 mm (figure 1a shows a width of 4 mm.  Since the claim does not require a circular shape and the specification teaches the spots may be of almost any size and shape ([0050]), diameter is given the broader definition of a straight line segment passing through the center of a figure1.  Thus the width of a square meets the requirements of the claim); 
wherein the substrate base comprises a non-nanoporous and non-nanotubular metal (aluminum sheet see figure 1);
 wherein the one or more analyte spots are more hydrophilic than the substrate base (alumina is more hydrophilic than aluminum as evidenced by paragraph [0073] of 
wherein the substrate is configured to receive one or more samples for analysis using laser desorption / ionization mass spectrometry (page 9126, right column, second sentence teaches porous structures are formed within the concavity area …Therefore, larger volumes of dilute samples can be poured into the concavity).
Regarding claim 2, Wada teaches wherein the nanoporous or nanotubular metal oxide or nanoporous semiconductor is selected from the group consisting of nanoporous aluminum oxide. nanotubular titanium oxide and nanoporous silicon (alumina, see page 9123, right column, second to last paragraph and page 9126, right column, second sentence teaches porous structures are formed within the concavity area), and wherein the one or more analyte spots have a diameter of between about 0.2 mi and 5 mm (figure 1a, note 4 mm).
Regarding claims 3-8, Wada teaches wherein the nanoporous or nanotubular metal oxide or nanoporous semiconductor is selected from the group consisting of nanoporous aluminum oxide, nanotubular titanium oxide, and nanoporous silicon (see claim 2 above), and wherein the nanoporous or nanotubular metal oxide or nanoporous semiconductor comprises nanopores -5of12-U.S. Patent Appl. Serial No. 16/458.208 Filing Date: JuIl 1, 2019or nanotubes with a diameter of between about 1 nm and 1000 nm and a length of between about 10 nm and 10 microns (see page 9123, right column, second to last paragraph, diameters of 85-310 nm and length (depth) of 60-1000 nm all within or overlapping ranges of claims 4-8).
Regarding claim 9, Wada teaches wherein the analyte spots are coated with a thin surface of a deposit selected from the group consisting of metals and semiconductors (page 9125, right column, second to last paragraph teaches metal coating on porous aluminum).
Claim 19 is a product by process claim.  MPEP 2113 (I) recites “"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”.  In the instant case, Wada anticipates the product, thus the claimed process cannot distinguish the claimed product over that of the Wada.  
Regarding claim 20, Wada teaches a method of analyzing a sample comprising one or more analytes using mass spectrometry (abstract, wherein analytes are within concavity), wherein the method comprises the steps of:
a. placing the one or more analytes in the one or more analyte spots of the substrate of Claim 1 (page 9126, right column, second sentence teaches porous structures are formed within the concavity area …Therefore, larger volumes of dilute samples can be poured into the concavity);
 b. ionizing at least one of the one or more analytes using a laser to generate one or more ionized analytes (abstract);
c. introducing the one or more ionized analytes into a mass spectrometer (inherent to mass spectrometry analysis (abstract); and 
d. obtaining a mass spectrum of the one or more ionized analytes (inherent to mass spectrometry analysis (abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US pgPub 2010/0065735) or Okuno et al. (US pgPub 2009/0095897) in view of Dubrow et al. (US pgPub 2006/0159916).
Regarding claim 1, Murakami et al. teach a substrate (figure 3B) comprising:
a. one or more localized analyte spots (initiator “I” comprises analyte [0073]); and 
b. a substrate base (12) having a top surface (surface below 11r); 
wherein the one or more analyte spots are formed within the substrate base (via anodic oxidation see paragraphs [0055] and [0115] form alumina 11 which receives I as seen in figure 3B);
 wherein the one or more analyte spots comprise at least one nanoporous or nanotubular metal oxide ([0061] teaches micro pores of a diameter of 5-400 nm thus nanoporous made of alumina [0060]), wherein the at least one nanoporous or 
wherein the substrate base comprises a non-nanoporous and non-nanotubular metal (aluminum portion 12);
 wherein the one or more analyte spots are more hydrophilic than the substrate base (alumina is more hydrophilic than aluminum as evidenced by paragraph [0073] of the instant published application which teaches analyte spots comprise nanoporous aluminum oxide (alumina) and a base of aluminum, wherein the spot is more hydrophilic than the base (i.e. alumina is more hydrophilic than aluminum)); and 
wherein the substrate is configured to receive one or more samples for analysis using laser desorption / ionization mass spectrometry ([0073]).
Alternatively, Okuno et al. teach a substrate (figure 1a) comprising:
a. one or more localized analyte spots (figure 1(a) is a sample target thus one analyte spot); and 
b. a substrate base having a top surface (portion below anodized portion see paragraph [0144]); 
wherein the one or more analyte spots are formed within the substrate base (via anodic oxidation see paragraphs [0144] form alumina 11);
 wherein the one or more analyte spots comprise at least one nanoporous or nanotubular metal oxide ([0144] porous alumina of nm scale), wherein the at least one nanoporous or nanotubular metal oxide or nanoporous semiconductor comprises primary nanostructures that are substantially parallel to each other and are substantially perpendicular to the top surface of the substrate base (as seen in figure 1b), wherein the primary nanostructures are not interconnected and are substantially uniform in length and diameter (as seen in figure 1b);
wherein the substrate base comprises a non-nanoporous and non-nanotubular metal (aluminum);
 wherein the one or more analyte spots are more hydrophilic than the substrate base (alumina is more hydrophilic than aluminum as evidenced by paragraph [0073] of the instant published application which teaches analyte spots comprise nanoporous aluminum oxide (alumina) and a base of aluminum, wherein the spot is more hydrophilic than the base (i.e. alumina is more hydrophilic than aluminum)); and 
wherein the substrate is configured to receive one or more samples for analysis using laser desorption / ionization mass spectrometry ([0016]).
Murakami et al. or Okuno both fail to disclose wherein the one or more analyte spots have a diameter of between about 0.1 mm and 10 mm.
However, Dubrow teaches wherein the one or more analyte spots have a diameter of between about 0.1 mm and 10 mm ([0081] and [0327]-[0328] teaches 1.5 mm circles seen in figure 57).
Dubrow modifies either Murakami or Okuno by suggesting lawns or islands of analyte spots of nanoporous structures.
Since both inventions are directed towards nanostructured surfaces for laser desorption ionization, it would have been obvious to one of ordinary skill in the art to form lawns or islands of nanostructured analyte spots of the dimensions of Dubrow in the device of Murakami or Okuno because  “enhanced surface area substrates that are not patterned can often experience wicking of analytes, etc. deposited upon the nanofibers. In FIG. 3, a surface having randomly disturbed gold, 300, results in nanofibers covering its entire substrate, 310. When nanofibers are grown, 360, such can result in unpredictable fluid wicking, 320, which, in turn, can be sometimes undesirable when the appropriate chemistry /bio-molecule is applied, 370. In contrast, enhanced surface area substrates that are micropatterned (or even nano-patterned) do not experience uncontrolled wicking of analytes, etc. because such wicking is contained within isolated regions of nanofibers (i.e., the wicking is stopped by empty regions upon the substrate surface). Thus, in FIG. 3, a substrate with a pre-patterned gold pattern, 330, and a hydrophobic surface, 340, will result in well defined surface coverage” (paragraph [0183]).  See also paragraphs [0179]-[0180] which teaches the application of chemistry to link specific bio-molecules (i.e. analytes) to defined regions in a congruous lawn of nanofibers is sometimes difficult to control.  Therefore, selective patterning areas of nanofiber growth can allow spatially controlled chemistry to be applied to nanofiber enhanced surfaces ([0179]-[0180]).  That is, the devices of Murakami and Okumo provide alumina over the top surface of the aluminum substrate forming a congruous lawn.  By modifying Murakami and Okumo to have nanostructured lawns as disclosed in Dubrow, the application to link specific bio-molecules can be spatially controlled.  Moreover, it would allow spotting of very precise .

Claim 1-9 and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Dubrow et al. (US pgPub 2006/0159916) in view of Wada.
Regarding claim 1, Dubrow et al. teach a substrate (fig. 3) comprising:
a. one or more localized analyte spots (nanofiber lawns 330, [0183].  Analytes comprised by regions of nanofibers ([0012]), thus localized analyte spots.  Further see features spots of 1.5 mm circles in figure 57): and 
b. a substrate base having a top surface (340, [0183]); 
wherein the one or more analyte spots comprise at least one nanoporous or nanotubular metal oxide or semiconductor ([0100] for nanofiber enhanced surface area to comprise nanotubes, paragraph [0110] teaches the nanofiber may be made from metal oxides or semiconductor (i.e. silicon).  Thus nanostructured to be nanotubular and comprising metal oxide or nanotubes.  Alternatively, and [0270] teaches porous profile of nanowires and [0260] teaches nanopores may be used as enhanced surface area substrates and paragraph [0110] teaches metal oxides or semiconductor as a material for the nanofiber.  See further materials for the nanofiber including metal oxide and semiconductors in paragraph [0012].  Thus nanostructuring nanopores of metal oxide or semiconductor), wherein the at least one nonporous or nanotubular metal oxide or nanoporous semiconductor comprises primary nanostructures that are substantially 
 wherein the one or more analyte spots have a diameter of between about 0.1 mm and 10 mm ([0081] and [0327]-[0328] teaches 1.5 mm circles seen in figure 57); 
wherein the substrate base comprises a non-nanoporous and non-nanotubular metal, non-nanoporous and non-nanotubular metal oxide, or non-nanoporous and non-nanotubular semiconductor ([0012] teaches substrates selected from a group including metal oxides and silicon and metal);
wherein the one or more analyte spots are more hydrophilic than the substrate base ([0183] teaches surface 340 is hydrophobic.  Further figure 18 shows area of nanofiber 1802 hydrophilic and region of substrate 1802 hydrophobic, see paragraph [0233]); and 
wherein the substrate is configured to receive one or more samples for analysis using laser desorption / ionization mass spectrometry ([0012]).
Dubrow differs from the claimed invention by not disclosing wherein the one or more analyte spots are formed within the substrate base.
However, Wada teaches wherein the one or more analyte spots are formed within the substrate base (pore arrays formed within the concavity of the aluminum sheet, see caption to figure 1).
Wada modifies Dubrow by suggesting the formation of a concavity to form the analyte spot.
Since both inventions are directed towards sample plates for laser desorption ionization, it would have been obvious to one of ordinary skill in the art to have the concavity of Wada to form the analyte spots of Dubrow because larger volumes of dilute samples can be poured into the concavity for on-target concentration, allowing improvement of sensitivity (page 9126, right column, first full paragraph).
Regarding claim 2, Dubrow et al teach wherein the nanoporous or nanotubular metal oxide or semiconductor is selected from the group consisting of nanoporous aluminum oxide, nanotubular titanium oxide and nanoporous silicon ([0012] teaches nanofibers materials selected from the group consisting of silicon and TiO, wherein the fibers may be nanoporous or nanotubular as discussed above) and wherein the one or more analyte spots have a diameter of between about 0.2 mm and 5 mm ([0327]).
Regarding claim 3, Dubrow et al. teach the same subject matter as in claim 2 above and further wherein the nanoporous or nanotubular metal oxide or semiconductor comprises nanopores or nanotubes with a diameter between 1-1000 nm and a length between 10 nm and 10 microns ([0009] diameter from 5 nm to ~ 1 micron and length 1 micron to 500 micron, thus overlapping range other embodiments include in paragraph [0135] a length of .5 microns to ~10 microns).
Regarding claim 4, Dubrow et al. teach herein the nanoporous or nanotubular metal oxide or semiconductor comprises nanopores or nanotubes with a diameter of between about 1 nm and 1000 nm and a length between about 10 nm and 10 microns (see discussion in claim 3 above).
Regarding claim 5, Debrow et al. teach wherein the nanoporous or nanotubular metal oxide or semiconductor comprises nanopores or nanotubes with a diameter between about 10 nm to 250 nm ([0009], diameter of 20 nm or less to 200 nm or less).
Regarding claim 6, Debrow et al. teach wherein the nanoporous or nanotubular metal oxide or semiconductor comprises nanopores or nanotubes with a length between about 250 nm to 2 micron ([0135] note average .5 micron length is within the claimed range).
Regarding claim 7, Debrow et al. teach wherein the nanoporous or nanotubular metal oxide or semiconductor comprises nanopores or nanotubes with a diameter between 10 nm and 250 nm ([0009], diameter of 20 nm or less to 200 nm or less)
Regarding claim 8, Debrow et al. teach wherein the nanoporous or nanotubular metal oxide or semiconductor comprises nanopores or nanotubes with a length between about 250 nm to 2 micron ([0135] note average .5 micron length is within the claimed range).
Regarding claim 9, Debrow et al. teach wherein the analyte spots are coated with a thin surface of a deposit selected from the group consisting of metals and semiconductors (0278).
Claim 19 is a product by process claim.  MPEP 2113 (I) recites “"[E]ven though product-by-process claims are limited by and defined by the process, 
Regarding claim 20, Debrow teaches a method of analyzing a sample comprising one or more analytes using mass spectrometry ([0012]), wherein the method comprises the steps of:
a. placing the one or more analytes in the one or more analyte spots of the substrate of Claim 1 ([0012]);
 b. ionizing at least one of the one or more analytes using a laser to generate one or more ionized analytes ([0012] inherent to laser desorption ionization);
c. introducing the one or more ionized analytes into a mass spectrometer (inherent to mass spectrometry analysis ([0012])); and 
d. obtaining a mass spectrum of the one or more ionized analytes (inherent to mass spectrometry analysis ([0012])).

Relevant art
Dubrow et al. (US pgPub 20100285972) teaches similar subject matter to Dubrow discussed herein above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 diameter. (2016). In Editors of the American Heritage Dictionaries (Ed.), The American Heritage (R) dictionary of the English language (6th ed.). Houghton Mifflin. Credo Reference: https://search.credoreference.com/content/entry/hmdictenglang/diameter/0?institutionId=743